Employee Training

Contractor employees will receive specific training in accident-prevention, housekeeping, emergency
preparedness and response, first aid administering. Safety officers will keep records of the hazards;
maintain precautions and procedures for the safe storage, handling, transport and the use of potentially
harmful materials.

Employees will also receive training regarding safety, health and environmental matters including
accident prevention and safe lifting practices. Training will also be given on emergency response
systems and procedures including the location and proper use of emergency equipment, use of personal
protective equipment, procedures for raising the alarm and notifying emergency response teams, and
the proper response actions for each foreseeable emergency situation.

Daily safety and environment briefings including inspections of personal protective equipment will be
conducted by relevant supervisors or shift controllers.

Neelkanth Lime will carry out safety and environmental induction for new contractor employees. The
safety induction will cover: the use of personal protective devices, dangerous areas, appropriate
conduct, emergency response procedures and waste management. The induction will be compulsory for
all persons entering the project site to do work.

Emergency Fire and Rescue Services

Fire fighting equipment such as fire extinguishers will be installed on site and all employees shall be
instructed how to use them. Neelkanth Lime will readily provide fire fighting services. The rescue team
will be formed to provide emergency rescue services. This team will be provided with specialist training
and all necessary equipment.

Records

The Project Manager will incorporate the record from the Lime Plant project into the Neelkanth Lime
records keeping program.

Emergency Measures

Neelkanth Lime will develop an emergency response and preparedness plan which will outline
emergency measures to be undertaken in the event of a major loss incident during the Lime Plant
construction and operation activities.

The Emergency Preparedness and Response Plan (EPRP) will detail:-
> Anticipated hazards and risks;
> Immediate and remedial actions to be undertaken;

> Evacuation and/or containment measures; and

